Citation Nr: 1448900	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-30 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from July 1971 to April 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2003 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 hearing.

The Board remanded the case for additional development of the record in September 2010.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A medical opinion as to the cause of the Veteran's hypertension was obtained by VA in February 2007.  The examiner concluded that it was less likely than not that the Veteran's hypertension was caused by or the result of the service-connected diabetes mellitus, reasoning that laboratory results showed that the change in the Veteran's renal function was unrelated to the diabetes.   However, the examiner did not address the question of aggravation.  

Therefore, a supplemental opinion should be obtained addressing whether the Veteran's hypertension was aggravated by the service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ take all indicated action in order to obtain an addendum medical opinion as to whether the it was at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was either caused or aggravated (made permanently worse) by his service-connected diabetes mellitus or another service-connected disability.  

The entire record should be made available for review in preparing the medical opinion. 

A complete rationale for all conclusions expressed must be set forth in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

2.  After completing the requested development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



